     Case 1:20-cv-03668-GHW-SDA Document 35 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       10/26/2020
Samantha Siva Kumaran, et al.,

                                Plaintiffs,
                                                          1:20-cv-03668 (GHW) (SDA)
                    -against-
                                                          ORDER
National Futures Association, et al.


                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

      It is hereby Ordered that Plaintiff shall file her amended pleading no later than Monday,

November 9, 2020.

DATED:       New York, New York
             October 26, 2020

                                              ______________________________
                                              STEWART D. AARON
                                              United States Magistrate Judge
